First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,173,999. Although the claims at issue are not identical, they are not patentably distinct from each other both sets of claims recite a cyclic amine of formula (I) as instantly claimed and a method of treating neuropathic pain (see reference claim 10).  Unlike the reference claims, the instant claims recite various classes of neuropathies, i.e., peripheral neuropathies, drug-induced peripheral neuropathies, metabolic peripheral neuropathies and hereditary peripheral neuropathies.  However, the reference claims drawn to treatment of neuropathic pain (in general) encompasses the claimed peripheral neuropathies and, thus, would anticipate the instantly claimed specific neuropathies. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, does not reasonably provide enablement for preventing peripheral neuropathies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
The term “prevent” is defined as:
prevent
to keep from occurring; avert; hinder.
to hinder or stop from doing something
Archaic. to act ahead of; forestall.
Archaic. to precede.
Archaic. to anticipate.

In essence, the instant claims are interpreted to mean that peripheral neuropathies will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated prevention of neuropathy in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the prevention of peripheral neuropathies.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing neuropathies in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (WO2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019).
Arai et al. teaches compounds of formula I:

    PNG
    media_image1.png
    238
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    793
    media_image2.png
    Greyscale

for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011).  The reference exemplifies compounds such as:

    PNG
    media_image3.png
    377
    522
    media_image3.png
    Greyscale
(see Tables 1-1 and 1-2).
The instantly claimed peripheral neuropathies are encompassed by the term “neuropathic pain” as taught by the reference.  Therefore, the instant claims are anticipated by the cited reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 35-68 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019).
Arai et al. teaches compounds of formula I:

    PNG
    media_image1.png
    238
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    793
    media_image2.png
    Greyscale
for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011).  The reference exemplifies compounds such as:

    PNG
    media_image3.png
    377
    522
    media_image3.png
    Greyscale
(see Tables 1-1 and 1-2).
The instant claims differ from the reference by reciting various peripheral neuropathies.  
However, the reference sets forth the effect of the compound(s) on neuropathic pain in a mouse sciatic nerve ligation model (see Example 14 of the cited reference).  Based on said example, it would have been obvious to the skilled artisan in the art at the time of the present invention, that the compounds would be useful in treating peripheral neuropathic pains as instantly claimed.
For these reasons, the claimed invention is rendered obvious by the cited prior art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628